

116 SRES 175 IS: Supporting increased awareness of sepsis and the importance of early diagnosis and appropriate intervention.
U.S. Senate
2019-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 175IN THE SENATE OF THE UNITED STATESApril 30, 2019Ms. Baldwin (for herself and Mr. Blunt) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONSupporting increased awareness of sepsis and the importance of early diagnosis and appropriate
			 intervention.
	
 Whereas sepsis is a medical condition resulting from an immune system response to an infection; Whereas the overwhelming response of the immune system to an infection can rapidly lead to tissue damage, organ failure, and death;
 Whereas more than 1,700,000 individuals in the United States develop sepsis each year; Whereas more than 270,000 individuals in the United States die from sepsis each year, which is more than the number of individuals who die from prostate cancer, breast cancer, and HIV/AIDS combined;
 Whereas the Centers for Disease Control and Prevention estimates that 1 in 3 patients who die in a hospital have sepsis;
 Whereas, according to the Agency for Healthcare Research and Quality, sepsis is the most common diagnosis for inpatient hospital stays in the United States;
 Whereas sepsis is the most expensive condition treated in hospitals in the United States, costing more than $24,000,000,000 each year;
 Whereas sepsis is the number one cause of hospital readmissions, generating more than $2,000,000,000 in costs annually;
 Whereas more than 80 percent of septic patients are septic upon admission to the hospital; Whereas mortality rates from septic shock increase by up to 8 percent for every hour that treatment is delayed;
 Whereas rapid diagnosis and treatment can prevent up to 80 percent of fatalities from sepsis; and Whereas the combination of early detection of sepsis and appropriate interventions can significantly improve the chances of survival for patients with all types of sepsis: Now, therefore, be it
	
 That the Senate— (1)is committed to increasing awareness of sepsis and encouraging the education of patients, families, health care professionals, and government agencies on the critical importance of early diagnosis as the key for patients to survive sepsis; and
 (2)supports innovative public-private partnerships and the pursuit of innovative financing tools, incentives, and other mechanisms to accelerate the pursuit of improved early detection and appropriate intervention for patients with sepsis.